       Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 1 of 21

     Redacted version of document sought to be sealed
1     MARK L. HOGGE (Pro Hac Vice)
      NICHOLAS H. JACKSON (SBN 269976)
2     DENTONS US LLP
      1900 K Street, NW
3     Washington, D.C. 20006
4     Telephone: (202) 496-7500
      Facsimile: (202) 496-7756
5     E-mail: mark.hogge@dentons.com
      E-mail: nicholas.jackson@dentons.com
6
      SARAH S. ESKANDARI (SBN 271541)
7     JENNIFER D. BENNETT (SBN 235196)
      KEVIN GREENLEAF (SBN 256896)
8     DENTONS US LLP
      One Market Plaza
9
      Spear Tower, 24th Floor
10    San Francisco, CA 94105
      Telephone: (415) 267-4000
11    Facsimile: (415) 267-4198
      E-mail: sarah.eskandari@dentons.com
12    E-mail: jennifer.bennett@dentons.com
      Email: kevin.greenleaf@dentons.com
13
      Attorneys for Plaintiff
14
      SYNCHRONOSS TECHNOLOGIES, INC.
15

16                            UNITED STATES DISTRICT COURT

17                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

18                                  OAKLAND DIVISION

19
      SYNCHRONOSS TECHNOLOGIES,               Case No. 4:16-cv-00119-HSG-KAW
20    INC.,

21               Plaintiff,                   SYNCHRONOSS’ OPPOSITION TO
                                              DROPBOX, INC.’S MOTION TO
22        vs.                                 STRIKE PORTIONS OF THE EXPERT
                                              REPORTS OF CHRISTOPHER
23    DROPBOX, INC.,                          ALPAUGH
24               Defendant.                   Date:      May 16, 2019
                                              Time:      2:00 p.m.
25                                            Place: Courtroom 2, 4th Floor (Oakland)
                                              Judge: Hon. Haywood S. Gilliam, Jr.
26

27
28
            Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 2 of 21



1                                                         TABLE OF CONTENTS
2
     I.        INTRODUCTION ............................................................................................................ 1
3
     II.       ARGUMENT .................................................................................................................... 1
4
               A.        Mr. Alpaugh’s Expert Report on Infringement Is Based on
5                        Synchronoss’ Infringement Contentions and Discloses No New
                         Theories. ............................................................................................................... 1
6
                         1.         Mr. Alpaugh’s Expert Report on Infringement Opined on a
7                                   Theory of Infringement Regarding the “Difference Transaction
                                    Generator” Element That Synchronoss’ Had Presented in Its
8                                   Infringement Contentions. ........................................................................ 2
9                        2.         Mr. Alpaugh’s Expert Report on Infringement Opined On
                                    Theories of Infringement Regarding the “Data Store” and
10                                  “Storage Server” Elements That Synchronoss Had Presented in
                                    Its Infringement Contentions. ................................................................... 6
11
               B.        Mr. Alpaugh’s Rebuttal Expert Report on Validity Is Based on
12                       Synchronoss’ Previously Disclosed Positions. ..................................................... 9
13                       1.         Mr. Alpaugh Relies on Priority and Conception Dates for the
                                    ‘757 Patent, and Supporting Evidence for Those Dates, That
14                                  Were Previously Disclosed by Synchronoss. ........................................... 9
15                       2.         Mr. Alpaugh Properly Relied on                        Practice of the Claims
                                    of the Asserted Patents in His Rebuttal Expert Report
16                                  Regarding Validity.................................................................................. 15
17   III.      CONCLUSION............................................................................................................... 16
18

19
20

21

22

23

24

25

26

27
28

            ______________________________________________ii______________________________________________
                          SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
          Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 3 of 21



1                                                         TABLE OF AUTHORITIES

2                                                                                                                                                 Page(s)
3    Federal Cases
4    In re Abbott Labs. Norvir Anti-Trust Litig.,
         No. C 04-1511 CW, 2007 WL 4365506 (N.D. Cal. Dec. 13, 2007) .............................................. 15
5

6    Apple Inc. v. Samsung Elecs. Co.,
        No. 12-cv-0630-LHK PSG, 2013 WL 3246094 (N.D. Cal. June 26, 2013)..................................... 5
7
     Digital Reg of Tex., LLC v. Adobe Sys. Inc.,
8       No. CV 12-01971-CW, 2014 WL 1653131 (N.D. Cal. Apr. 24, 2014) ....................................... 6, 9

9    Finjan, Inc. v. Proofpoint, Inc.,
        No. 13-CV-05808-HSG, 2015 WL 9023166 (N.D. Cal. Dec. 16, 2015) ................................. 2, 3, 4
10
     Finjan, Inc. v. Symantec Corp.,
11      No. 14-cv-02998-HSG (JSC), 2018 WL 620156 (N.D. Cal. Jan. 30, 2018) .................................... 5
12   Golden Bridge Tech. Inc. v. Apple, Inc.,
        No. 12-cv-4882-PSG, 2014 WL 1928977 (N.D. Cal. 2014) ............................................................ 5
13

14   Keithley v. The Homestore. com, Inc.,
        553 F. Supp. 2d 1148, 1151-52 (N.D. Cal. 2008)........................................................................... 15
15
     Other Authorities
16
     Fed. R. Evid. 703 .................................................................................................................................. 15
17
     Local Rule 3-1 ........................................................................................................................................ 2
18
     Local Rule 3-1(f) .................................................................................................................................. 10
19
     Local Rule 3-2(b) ............................................................................................................................ 11, 12
20
     Rule 30(b)(6) ........................................................................................................................................ 12
21

22

23

24

25

26

27
28

          ______________________________________________ii______________________________________________
                        SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
           Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 4 of 21



1            Plaintiff, Synchronoss Technologies, Inc. hereby opposes the Motion to Strike Portions of the
2    Expert Reports of Christopher Alpaugh presented by Defendant, Dropbox, Inc (“Dropbox”).
3     I.     INTRODUCTION
4            Having reviewed Synchronoss’ disclosures, contentions, and expert reports, Dropbox must
5    recognize that the asserted patents are valid, and that Dropbox’s accused products infringe the claims
6    of those patents. Instead of defending against Synchronoss’ allegations on the merits, Dropbox is
7    attempting to improperly strike portions of Mr. Alpaugh’s expert reports that are most damaging to
8    Dropbox’s positions.
9            Consistent with the Patent Local Rules, Synchronoss disclosed its positions regarding
10   Dropbox’s infringement of the asserted patents in Synchronoss’ infringement contentions, and
11   Synchronoss’ expert, Christopher Alpaugh, has maintained and opined upon those positions in his
12   expert report on infringement. Mr. Alpaugh’s expert report on infringement simply provides further
13   context and explanation regarding the infringement theories that Synchronoss previously disclosed.
14   Likewise, in Mr. Alpaugh’s rebuttal expert report on validity, Mr. Alpaugh relies on contentions that
15   had been previously disclosed to Dropbox. Dropbox does not, and cannot, point to any real prejudice
16   to it from the timing of the disclosures of Synchronoss’ positions or from Mr. Alpaugh’s expert
17   reports that opine upon these positions. In fact, this court granted Synchronoss’ request to amend its
18   contentions to specifically cite to the source code and in doing so, the Court acknowledged there
19   would be no prejudice to Dropbox as they had been on notice. (Dkt. No. 195.) Accordingly, there is
20   no proper reason for the Court to strike any portion of the expert reports of Mr. Alpaugh. Dropbox’s
21   motion should be denied.
22    II.    ARGUMENT
23             A.   Mr. Alpaugh’s Expert Report on Infringement Is Based on Synchronoss’
                    Infringement Contentions and Discloses No New Theories.
24
               Mr. Alpaugh’s report on infringement is consistent with the infringement contentions
25
      and amended infringement contentions disclosed by Synchronoss to Dropbox on February 15,
26
      2017 and March 30, 2018, respectively. (Dkt. No. 275-9 (Plaintiff’s Disclosure of Asserted
27
      Claims and Infringement Contentions, dated February 15, 2017); Dkt. No. 275-10 (Plaintiff’s
28

                                           -1-
                       SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
      Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 5 of 21



1    First Supplemental Disclosure of Asserted Claims and Infringement Contentions, dated March
2    30, 2018)).
3           Patent Local Rule 3-1(c) provides that a plaintiff is to provide “[a] chart identifying

4    specifically where each limitation of each asserted claim is found within each Accused

5    Instrumentality.” Synchronoss has done just that, offering its theories of infringement in compliance

6    with the Patent Local Rules, and Mr. Alpaugh’s expert report on infringement properly offers

7    opinions that discuss those theories and the evidence supporting them.

8                    1.     Mr. Alpaugh’s Expert Report on Infringement Opined on a
                            Theory of Infringement Regarding the “Difference Transaction
9                           Generator” Element That Synchronoss’ Had Presented in Its
                            Infringement Contentions.
10
            Dropbox alleges that Mr. Alpaugh’s expert report on infringement presents a new theory
11
     regarding the “difference transaction generator” element. Specifically, Dropbox alleges that
12
     “Synchronoss’ contentions did not mention or cite the                                  at all, and
13
     mentioned the                   only in passing (and without any discussion) as part of a lengthy
14
     block quote from a Dropbox blog post.” (Dkt. No. 274-4 at 9.) Dropbox further asserts that
15
     “Mr. Alpaugh’s infringement theory for the ‘difference transaction generator’ limitation, unlike
16
     the theory in Synchronoss’ contentions, is premised—in its entirety—on the
17
                (Id.)
18
            Dropbox’s arguments rely solely on the fact that Synchronoss did not quote the source
19
     code in its infringement contentions, but instead only cited it. But there is no requirement for
20
     Synchronoss to quote lengthy lines of source code when its precise citations to lines of source
21
     code made abundantly clear Synchronoss’ theory of infringement. Importantly, Synchronoss’s
22
     citations to Dropbox’s code in its supplemental infringement contentions sufficiently provided
23
     Defendants adequate notice as to the theories of infringement under the local rules. See Finjan,
24
     Inc. v. Proofpoint, Inc., No. 13-CV-05808-HSG, 2015 WL 9023166, at *2-3 (N.D. Cal. Dec. 16,
25
     2015) (reasoning that pinpoint citations to source code are not a per se requirement under Patent
26
     Local Rule 3-1, but are one way to meet that Rule, which can generally be met by providing
27
     notice of a patentee’s theory of infringement, such as by identifying functionality). Further,
28

                                            -2-
                        SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
      Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 6 of 21



1    Dropbox’s allegations are undermined by its own statements and by the source code of its
2    infringing products. As Dropbox acknowledges, “
3

4

5                                                                 ’” (Dkt. 274-4 at 4.) Dropbox further
6    acknowledges that “Synchronoss’ contentions say that ‘[s]oftware associated with the difference
7    transaction generator is found at:’ and identify specific lines in Dropbox’s source code.” (Id. at
8    9) Dropbox thereby admits that Synchronoss has been specific in identifying infringement in its
9    contentions by pointing to particular lines of source code. Dropbox then states that “
10                                                             (Id., citing Ex. 9 at 29–30, 107–09, 118–
11   20, and 148–50). However, Dropbox apparently failed to read the cited code or hides the fact
12   that the cited code, reproduced below, calls                                                         :
13

14

15                                                                  See e.g., Synchronoss First
16                          Supplemental Infringement Contentions [Dkt. No. 274-12] at 4, 31, 53,
17                          83, 108–09, 118–119, 138–39, 143, and 149–50. Synchronoss’
18                          contentions also cited
19                                                           . Id. at 4, 15, 30, 53, 73, 108, 120, 135,
20                          138, 144, and 149.
21   Synchronoss’ supplemental infringement contentions could not have been clearer, providing
22   single-line, pinpoint citations to                   . In addition to the portions of Mr.
23   Alpaugh’s report that Dropbox specifically objects to, Mr. Alpaugh provided additional citations
24   to Dropbox’s source code that has additional calls to a
25                                                   :
26

27                      o
28

                                          -3-
                      SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
      Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 7 of 21



1                                ” See, e.g., Synchronoss First Supplemental Infringement Contentions
2                           [Dkt. 274-12] at 18, 53, 73, and 83. Synchronoss’ contentions also cited
3                                                                       Id. at 15, 73, and 135.
4    Again, Dropbox’s argument relies solely on the fact that Synchronoss did not quote the source
5    code, but instead only cited it. Had Synchronoss quoted the cited source code, the word “         ”
6    would have appeared dozens of times. Dropbox has no excuse for ignoring or hiding that fact
7    given that Synchronoss provided pinpoint citations, contrary to what Dropbox did with its
8    contentions in citing dozens of entire files, consisting of thousands of lines of code, without any
9    pinpoint citations. Having identified previously, in its infringement contentions, the
10                                        as central to the accused products meeting the “difference
11   transaction generator” limitation, Synchronoss properly maintained that theory in Mr. Alpaugh’s
12   expert report on infringement.
13        Finally, Dropbox nonsensically argues that Synchronoss alleges
14                                          . This argument is meant to confuse the court. It is
15   impossible to                                          and expect to get useful results. Mr.
16   Alpaugh clearly testified
17                                               ; below is one example:
18

19
20

21

22

23

24

25

26

27   See, e.g., Synchronoss First Supplemental Infringement Contentions [Dkt. 274-12] at 12
28   (emphasis added). Therefore, Dropbox is correct that Synchronoss’ infringement contentions

                                          -4-
                      SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
         Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 8 of 21



1    disclosed                        , which is consistent with Mr. Alpaugh’s report.
2          The Patent Local Rules do not require absolute precision in a party’s contentions. “While
3    greater specificity is certainly preferable, the Patent Local Rules do not require perfect clarity,
4    only reasonable notice that is ‘as specific as possible’ given the information of which the
5    plaintiff is aware.” Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-cv-3999-BLF, 2015 WL 3640694,
6    at *3 (N.D. Cal. June 11, 2015). Accordingly, it was appropriate and to be expected that, as
7    Dropbox puts it, “
8

9                                                                                             .” (Dkt.
10   274-4 at 4.) As this Court has reasoned, “Parties . . . need not ‘prove up’ their theories by
11   providing evidence beyond the material they have at the time they make their contentions.”
12   Apple Inc. v. Samsung Elecs. Co., No. 12-cv-0630-LHK PSG, 2013 WL 3246094, at *3 (N.D.
13   Cal. June 26, 2013). Importantly, the “scope of contentions and expert reports are not . . .
14   coextensive.” Golden Bridge Tech. Inc. v. Apple, Inc., No. 12-cv-4882-PSG, 2014 WL 1928977,
15   at *3 (N.D. Cal. 2014) (internal quotation marks omitted). “Contentions need not disclose
16   specific evidence, whereas expert reports must include a complete statement of the expert’s
17   opinions, the basis and reasons for them, and any data or other information considered when
18   forming them.” Id. Consistent with the intent of the Patent Local Rules, the original and
19   amended infringement contentions of Synchronoss put Dropbox on notice of Synchronoss
20   theory of infringement. Finjan, Inc. v. Symantec Corp., No. 14-cv-02998-HSG (JSC), 2018 WL
21   620156, at *6 (N.D. Cal. Jan. 30, 2018) (finding no prejudice where claims chart “disclosed
22   enough information to put [plaintiff] on notice” of challenged theory).
23           Given the content of Synchronoss’ infringement contentions, Dropbox cannot genuinely
24   claim surprise at the opinions offered in Mr. Alpaugh’s expert report on infringement regarding
25   “                                                            . Synchronoss’ position regarding
26   Dropbox’s accused products meeting that element through the                             has been
27   apparent in this case since the time those contentions were served back in 2017. This position
28

                                          -5-
                      SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
      Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 9 of 21



1    was underscored by Synchronoss’ responses to Dropbox’s discovery requests. Specifically,
2    Dropbox posed the following request for admission:
3

4

5

6

7    (Exhibit 1, Dropbox’s First Set of Requests for Admission, served on August 21, 2018, at 2.) In

8    response, Synchronoss, subject to its specific objections, admitted that

9                                          (Exhibit 2, Synchronoss’ Responses and Objections to

10   Dropbox’s First Set of Requests for Admission, served on September 20, 2018, at 4.) As such,

11   Synchronoss again made clear that

12

13        As this Court has reasoned, “[t]he threshold question in deciding whether to strike an

14   expert report is . . . whether the expert has permissibly specified the application of a disclosed

15   theory or impermissibly substituted a new theory altogether.” Digital Reg of Tex., LLC v. Adobe

16   Sys. Inc., No. CV 12-01971-CW, 2014 WL 1653131, at *2 (N.D. Cal. Apr. 24, 2014). Here, Mr.

17   Alpaugh has relied solely on theories that were previously disclosed by Synchronoss. Therefore,

18   there is no proper basis to strike any part of his expert reports.

19                  2.      Mr. Alpaugh’s Expert Report on Infringement Opined On
                            Theories of Infringement Regarding the “Data Store” and
20                          “Storage Server” Elements That Synchronoss Had Presented in
                            Its Infringement Contentions.
21
          Dropbox incorrectly argues that Synchronoss’ analysis of the “data store” and “storage
22
     server” elements of the ’757 patent has changed. Dropbox’s argument is confusing because it
23
     conflates analyses from two claims with different limitations. Claim 1 recites “a data store,” and
24
     claim 24 recites “a storage server.” Synchronoss analyzed these two limitations differently.
25
     Dropbox conjures “a new theory” by conflating analyzes from these different claims. For
26
     example, Dropbox mischaracterizes Mr. Alpaugh’s testimony concerning claim 24 with the
27
     different claim limitations of claim 1:
28

                                          -6-
                      SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
      Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 10 of 21



1

2

3

4

5

6

7
     (Dkt. No. 274-4 at 13 (citations omitted) (underline added).) The underlined testimony clearly
8
     distinguishes between the “data store” and the “storage server.” Synchronoss now separately
9
     analyzes claims 1 and 24.
10
           Claim 1 of the ’757 patent includes the element, “a data store coupled to the network and
11
     in communication with the first and second systems….” Synchronoss’s infringement
12
     contentions stated the following concerning this limitation:
13

14

15

16

17
     (Dkt No. 274-12, Synchronoss’ Infringement Contentions, at 15 (emphasis added).) This is
18
     consistent with Mr. Alpaugh’s report, which states,
19
20

21

22

23

24   (Dkt. No. 274-6, Alpaugh Report at ¶ 103.) Nothing’s changed. Therefore, Synchronoss has
25   consistently referred to           as the “data store.”
26         Any discussion of the term                  concerning the data store is provide the context
27   that the                                                       the data store. Dropbox’s expert
28   provided testimony consistent with this:

                                          -7-
                      SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
      Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 11 of 21



1

2

3

4    (Exhibit 6, Rebuttal Expert Report of Dr. Michael Freedman, dated January 28, 2019, at ¶¶ 74-

5    75.)

6

7

8           Dropbox appears to conflate Synchronoss’ analysis of “a storage server having an Internet

9    connection” of claim 24 with the “data store” of claim 1. Synchronoss’s infringement

10   contentions cited

11          as being the recited “storage server”:

12

13

14

15

16

17

18   (Dkt. 274-12, Synchronoss’ Infringement Contentions, at 135-6 (emphasis added).) Mr.

19   Alpaugh’s report is consistent with this: “

20                                                                                              .”

21   (Dkt. No. 274-6, Alpaugh Report at ¶ 182.) His report cited the same code in the quote above

22   from the infringement contentions. (Id. at ¶¶ 182-84). As Mr. Alpaugh also opined:

23

24

25

26

27
28

                                           -8-
                       SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
        Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 12 of 21



1    (Id. at ¶ 184.) Dropbox’s own expert testified that
2              . Exhibit 6, Rebuttal Expert Report of Dr. Michael Freedman, dated January 28, 2019, at
3    ¶¶ 74-75. Synchronoss’ analysis of the recited “storage server” have been consistent.
4           As shown, Synchronoss disclosed in its infringement contentions all of the positions upon
5    which Mr. Alpaugh has opined in his expert report on infringement. Synchronoss sufficiently put
6    Dropbox on notice of its infringement positions in a timely manner, consistent with the Patent Local
7    Rules. Further, Mr. Alpaugh’s expert report does not rely on any new or changed theories. Rather,
8    Mr. Alpaugh’s report simply did exactly as required, namely, it “included a complete statement of
9    the expert's opinions, the basis and reasons for them, and any data or other information considered
10   when forming them.” Digital Reg of Texas, LLC v. Adobe Sys. Inc., No. CV 12-01971-CW (KAW),
11   2014 WL 1653131, at *2 (N.D. Cal. Apr. 24, 2014). Accordingly, there is no basis for striking any
12   portion of that expert report.
13            B.    Mr. Alpaugh’s Rebuttal Expert Report on Validity Is Based on
                    Synchronoss’ Previously Disclosed Positions.
14
                      1.      Mr. Alpaugh Relies on Priority and Conception Dates for the ‘757
15                            Patent, and Supporting Evidence for Those Dates, That Were
                              Previously Disclosed by Synchronoss.
16

17          Synchronoss’ position regarding the conception date for the invention described in the

18    asserted patent claims has not changed since this suit began, and Synchronoss properly complied

19    with the Patent Local Rules in disclosing the priority and conception dates for the patents in suit.

20    In his rebuttal expert report regarding validity, Mr. Alpaugh describes that he has reviewed the

21    corroborating evidence for the priority and conception dates and opines on the dates that he

22    believes are supported by the evidence.

23          With its initial responses to Dropbox’s first set of interrogatories, served on February 8,

24    2017, Synchronoss indicated that the conception and reduction to practice of the patents in suit

25    was in the late 1995/early 1996 timeframe. As Synchronoss stated:

26                         In late 1995 and through early 1996, Richard Onyon, Leighton
                    Ridgard, and Robert Garner were frustrated about not having the same
27                  document versions available at home that they had recently edited at
                    work, or vice versa without having to make a copy and take it with
28                  them, then upload it to the other machine. The only existing options

                                            -9-
                        SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
       Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 13 of 21



1                     were slow and laborious programs that allowed people to sync entire
                      files from one machine to another via a physical connection. They
2                     wanted to do at least two things: 1) sync without contact, and 2) sync
                      faster, without importing the entire document. The problem was how
3                     to sync two machines that weren't next to each other, i.e. within
4                     physical connection range. They decided to try to solve this problem.
                      In or around early 1996, Mr. Ridgard built a prototype software
5                     program that was able to accomplish this. It was a rudimentary
                      prototype. Shortly thereafter, Mr. Garner created the next version of
6                     the prototype that further refined the differencing engine aspect of the
                      software, also enabling work across multiple machines. Around this
7                     time, Dave Moulter, Donald Cash, and Liam Stannard also joined
                      FusionOne and provided input into certain sections of the invention
8                     including the specification and drawings, as well as other possible
                      applications of the synchronization software, for example Mr.
9
                      Stannard was able to utilize the invention on mobile phones. The dates
10                    of conception and reduction to practice for the patents are within the
                      timeframe describe above.
11
     (Exhibit 3, Plaintiff’s Responses and Objections to Defendant’s First Set of Interrogatories Nos. 1-
12
     7, dated February 8, 2017, at 13.)
13
            Patent Local Rule 3-1(f) provides that a party’s Disclosure of Asserted Claims and
14
      Infringement Contentions shall contain “[f]or any patent that claims priority to an earlier
15
      application, the priority date to which each asserted claim allegedly is entitled.” (Patent Local
16
      Rule 3-1(f).)
17
            With its initial infringement contentions, served on February 15, 2017, Synchronoss
18
      provided the following statement:
19
                              Pursuant to Local Patent Rule 3-1(f): The claims of the ‘757
20                    patent are entitled to an priority date at least as early as January
                      26, 2000. The claims of the ‘446 patent are entitled to a priority date at
21                    least as early as November 10, 2000. The claims of the ‘696 patent are
                      entitled to a priority date at least as early as January 25, 2000. The
22
                      conception and reduction to practice of the claims of the Asserted
23                    Patents occurred in late 1995/early 1996. Plaintiff further states that
                      discovery is on-going and Plaintiff therefore specifically reserves the
24                    right to supplement, amend, and/or modify this identification.

25
     (Dkt. No. 275-9 (Plaintiff’s Disclosure of Asserted Claims and Infringement Contentions, dated
26
     February 15, 2017) at 3 (emphasis added).) When serving its amended infringement contentions
27
28

                                             -10-
                         SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
        Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 14 of 21



1    on March 30, 2018, Synchronoss maintained its positions regarding the priority and conception
2    dates, stating:
3                             Synchronoss is not supplementing its Patent L.R. 3-1(f)
                       disclosures at this time. Synchronoss’ Infringement Contentions for
4                      Patent L.R. 3-1(f) remain in effect.
                              Synchronoss reserves the right to update its infringement
5                      contentions to reflect the results of its investigation and discovery in
6                      this matter.

7    (Dkt. No. 275-10 (Plaintiff’s First Supplemental Disclosure of Asserted Claims and Infringement

8    Contentions, dated March 30, 2018) at 5.) Accordingly, Synchronoss position regarding the dates of

9    conception and priority were made clear.

10           Beyond articulating the dates of conception and priority, Synchronoss also provided

11   documents in support of these dates. Patent Local Rule 3-2(b) provides that, with its Disclosure of

12   Asserted Claims and Infringement Contentions, the party claiming patent infringement shall produce

13   or make available for inspection and copying:

14                     All documents evidencing the conception, reduction to practice, design,
                       and development of each claimed invention, which were created on or
15                     before the date of application for the patent in suit or the priority date
                       identified pursuant to Patent L.R. 3-1(f), whichever is earlier[.]
16
     (Patent Local Rule 3-2(b).). Synchronoss did just that, producing supporting documents with both
17
     its initial and amended infringement contentions. With its infringement contentions, Synchronoss
18
     advised Dropbox of the documents that supported the dates of conception and priority, stating:
19
                               In accordance with Local Patent Rule 3-2 Plaintiff identifies the
20                     following documents produced alongside the disclosures made pursuant
                       to Local Patent Rule 3-1. Pursuant to obligations under the Scheduling
21
                       Order and the Local Rules, Plaintiff will continue to supplement these
22                     identifications as more information becomes available.
                                                           ***
23                     Local Patent Rule 3-2(b)
                               In accordance with the above, Plaintiff identifies the following
24                     documents SYNCH_DROPBOX0004467 – 4911, 5083 – 5113. Plaintiff
                       further states that discovery is ongoing and Plaintiff therefore
25                     specifically reserves the right to supplement, amend, and/or
                       modify this identification.
26

27   (Dkt. No. 275-9 (Plaintiff’s Disclosure of Asserted Claims and Infringement Contentions, dated

28   February 15, 2017) at 5.) With its amended infringement contentions, Synchronoss stated:

                                              -11-
                          SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
           Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 15 of 21



1                    Patent L.R. 3-2(b): In accordance with the above, in addition to
                     documents identified in Synchronoss’ Infringement Contentions,
2                    Synchronoss hereby supplements its disclosure by identifying the
                     following documents: SYNCH_DROPBOX0005490 - 5627,
3                    SYNCH_DROPBOX0005924 - 6141, SYNCH_DROPBOX0006276 -
4                    6281, SYNCH_DROPBOX0006343 - 6400,
                     SYNCH_DROPBOX0006440 - 6510, SYNCH_DROPBOX0006544 -
5                    7162, SYNCH_DROPBOX0007492 - 7530,
                     SYNCH_DROPBOX0009606 - 9680, SYNCH_DROPBOX0009715 -
6                    9969, SYNCH_DROPBOX00010049 -10073,
                     SYNCH_DROPBOX00010127 - 10465. Plaintiff further states that
7                    discovery is on-going and therefore specifically reserves the right to
                     supplement, amend, and/or modify this identification.
8

9    (Dkt. 275-10 (Plaintiff’s First Supplemental Disclosure of Asserted Claims and Infringement

10   Contentions, dated March 30, 2018) at 6-7.) Accordingly, Synchronoss had provided supporting

11   evidence for its asserted dates of priority and conception. Although Dropbox takes issue with the

12   volume of documents cited by Synchronoss in identifying “two Bates ranges’ worth of produced

13   documents in its Rule 3-2(b) disclosure” and “more than 1500 pages” with its supplemental

14   contentions (Dkt. No. 274-4 at 17), it is important to note that Patent Local Rule 3-2(b) calls for

15   the production of “[a]ll documents evidencing the conception, reduction to practice, design, and

16   development of each claimed invention, which were created on or before the date of application

17   for the patent in suit or the priority date….” Accordingly, the documents cited by Synchronoss

18   relate to various key dates in the life of the claimed invention, and Synchronoss should not be

19   faulted for the volume of documents required to be cited to comply with that Local Patent Rule.

20            Dropbox had all documents evidencing the dates for conception and priority before the

21   depositions of the witnesses who testified on those subjects. For example, Mr. Leighton Ridgard,

22   one of the co-inventors of the patents in suit, was also Synchronoss’ designee on various Rule

23   30(b)(6) technical subjects, including those regarding conception, reduction to practice, and

24   priority dates for the patents in suit. Prior to his deposition on November 8, 2018, Synchronoss

25   had produced to Dropbox all documents supporting the priority dates and conception dates that

26   Mr. Alpaugh cited in his rebuttal expert report on validity.1 Mr. Ridgard’s testimony was

27
       1 Notably, it was the common practice of the parties in this case to produce documents relevant
28
       to a deposition right before that deposition. In many instances, documents relevant to a
                                            -12-
                        SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
        Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 16 of 21



1    consistent with the conception and priority dates previously disclosed by Synchronoss. For
2    example, Mr. Ridgard testified with the respect to the ‘757 patent:
3                   Q.      Do you feel that anything that you did between 1998 and when
                    the patent was filed in 2000 differed in concept of what the invention
4                   was as to what we've already discussed?
                                                        ***
5                   THE WITNESS:            Ultimately, the patent reflected what we had
6                   conceived prior to 1998.
                                                        ***
7                   Q.      So the invention that's in the '757 patent is -- is captured by
                    what you and your coinventors did before 1998?
8
                    A.      Yes.
9
     (Exhibit 4, Transcript of November 8, 2018 Deposition of Leighton Ridgard, at 137:10-21.) In his
10
     rebuttal expert report on validity, Mr. Alpaugh relies on dates for conception and priority that are
11
     consistent with this testimony. As Mr. Alpaugh states:
12
                            It is my opinion, based on the testimony of the inventors, and
13                  various other evidence cited below, that the conception of the ’757
                    patent occurred before June 12, 1997, and that the evidence established
14                  that the inventors were working to reduce the invention to practice at
15                  least as early as June 12, 1997. It is also my opinion that the inventors
                    testimony, and various other evidence cited below, establishes that the
16                  inventors were diligent in further reducing their invention to practice
                    and bringing it to market between June 12, 1997 and the filing date of
17                  the patent. The basis for my opinion is below.
18   (Dkt. No. 274-8, Alpaugh Rebuttal Expert Report, dated January 28, 2019, at ¶ 143.)
19          Dropbox now complains that a document relied upon by Mr. Alpaugh in his rebuttal expert
20   report to support the June 12, 1997 priority and conception date was produced on October 2, 2018,
21   after the close of fact discovery in the case. (Dkt. No. 274-4 at 17.) What Synchronoss relegates
22   to a footnote is the critical information regarding the timing of that production: “Synchronoss
23   properly produced this file during a one-month extension for the limited purpose of allowing the
24   parties to take remaining, already-noticed depositions after the September 21, 2018 deadline for
25

26     deposition were produced during the deposition. On some occasions, documents relevant to a
27     deposition were produced after a deposition had taken place. Accordingly, Dropbox cannot
       claim prejudice due to the timing of the production of documents bearing on the issue of the
28     conception and priority dates for the patents in suit.

                                             -13-
                         SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
        Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 17 of 21



1    completing fact discovery, and any related document production cleanup.” (Id. at 17 n.8.)
2    Importantly, the Court had initially set a deadline of September 21, 2018 for fact discovery to be
3    completed (Dkt. No. 173). On September 24, 2018 and October 22, 2018, the Court issued Orders
4    permitting currently noticed depositions to be completed by November 9, 2018, and extending the
5    deadline for the Parties to serve their initial expert disclosures and reports until November 20,
6    2018 (Dkt. No. 224; Dkt. No. 232). Further, on November 19, 2018, the Court issued an Order
7    permitting currently noticed depositions to be completed by November 29, 2018, and extended the
8    parties’ deadline to serve initial expert disclosures and reports to December 3, 2018, and extended
9    the deadlines for further expert disclosures and reports accordingly (Dkt. No. 244). The document
10   at issue was produced in time to allow Mr. Ridgard (and other’s) depositions to be taken, and the
11   document was produced more than a month before Mr. Ridgard’s deposition. As such,
12   Synchronoss’ disclosures of its positions and documentary support for those positions was timely
13   and allowed Dropbox a sufficient opportunity to inquire about those positions at relevant
14   depositions of fact witnesses. Dropbox will have a further opportunity to inquire about those
15   positions during the upcoming expert depositions. Thus, there is zero prejudice to Dropbox in this
16   regard.
17             If one considers the context in which Mr. Alpaugh is relying on the June 12, 1997, date in
18   question, the prejudice that Dropbox alleges is shown to be illusory. Here, Synchronoss disclosed
19   in its infringement contentions that the conception/reduction to practice of the asserted patents
20   occurred in late 1995/early 1996 timeframe. Mr. Alpaugh has stated in his rebuttal expert report
21   on validity that he has been able to corroborate the conception/reduction to practice date back to
22   June 12, 1997. This is later in time, so there is no harm here. This is not the case of a patentee
23   claiming a conception date, the accused infringer finding good prior art, and the patentee’s expert
24   then arguing for an earlier conception date to predate the prior art.
25             If Dropbox were concerned about Synchronoss’ alleged failure to comply with the Patent
26   Local Rules, it should have raised that issue in a timely fashion rather than wait until fact
27   discovery had closed to assert prejudice and attempt to strike Mr. Alpaugh’s rebuttal expert report
28   regarding validity. However, Dropbox never raised this as an issue to Synchronoss. For example,

                                              -14-
                          SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
        Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 18 of 21



1    Dropbox had the option of filing a motion to compel compliance with the Patent Local Rules if it
2    believed that Synchronoss was not complying with them. See In re Abbott Labs. Norvir Anti-Trust
3    Litig., No. C 04-1511 CW, 2007 WL 4365506, at *2 (N.D. Cal. Dec. 13, 2007) (denying motion to
4    estop a patent holder from asserting an earlier invention date, where patent holder had used “at the
5    latest” language to qualify its interrogatory response regarding its invention date, because the
6    movant had been “entitled to challenge the sufficiency of [patent holder’s] responses by filing a
7    motion to compel or otherwise seeking relief from the Court,” but had instead proceeded with an
8    expert report despite the imprecise nature of the patent holder’s interrogatory response). Dropbox
9    has shown neither prejudice related to Synchronoss’ disclosure of the priority or conception date,
10   nor from Mr. Alpaugh’s reliance on those dates in his rebuttal expert report regarding validity.
11   See, e.g., Keithley v. The Homestore. com, Inc., 553 F. Supp. 2d 1148, 1151-52 (N.D. Cal. 2008)
12   (finding that defendant was not materially prejudiced by the disclosure of a priority date with
13   plaintiff’s final infringement contentions, and refusing to strike the amended priority date).
14          As shown, there is no reason to strike the opinions of Mr. Alpaugh that relate to the
15   priority and conception dates for the ‘757 patent.
16                    2.     Mr. Alpaugh Properly Relied on          Practice of the Claims of
                             the Asserted Patents in His Rebuttal Expert Report Regarding
17                           Validity.
18          Although Synchronoss did not identify in its infringement contentions the products of its
19     licensee,      , that practice the claims of the asserted patents, there is nothing improper about
20     Mr. Alpaugh’s reliance on such evidence in providing his opinion. As stated in Fed. R. Evid.
21     703, an expert “may base an opinion on facts or data in the case that the expert has been made
22     aware of or personally observed.”
23          Dropbox has been well-aware that it is Synchronoss’ position that           practices the
24     claims of the asserted patents. For example, in its interrogatory responses, Synchronoss stated:
25                  Synchronoss contends that the license to the technology transferred
                    pursuant to the aforementioned license agreement with
26
                                                               and Synchronoss assignee,
27                  FusionOne, Inc., later acquired by Synchronoss) was for the software
                    and its patent protection, which includes the Patents-in-Suit and other
28

                                            -15-
                        SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
        Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 19 of 21



1                   patents, which have claims that read on the technology transferred to

2
     (Exhibit 5, Synchronoss’ Third Supplemental Responses to Dropbox’s Second Set of
3
     Interrogatories, dated August 29, 2018, at 6.)
4
            Dropbox had the opportunity to take discovery of         and did conduct such discovery.
5
      As Dropbox itself recognizes, “Dropbox took such discovery because there was a license
6
      agreement between Synchronoss’ predecessor FusionOne and              ” (Dkt. No. 274-4 at 24.)
7
      In taking such discovery, it was made apparent to Dropbox that         was practicing the claims
8
      of the asserted patents. Accordingly, there was no prejudice to Dropbox, since it knew that
9
             practiced those claims and had the opportunity to inquire about that subject. The fact that
10
      Dropbox did not probe that issue when given the opportunity should not be used to prevent Mr.
11
      Alpaugh from relying on           s practice of the claimed invention when rendering his opinion
12
      regarding patent validity.
13
      III. CONCLUSION
14
            For the foregoing reasons, Synchronoss respectfully requests that the Court deny Dropbox’s
15
     motion to strike portions of the expert report of Mr. Alpaugh regarding infringement and portions of
16
     the rebuttal expert report of Mr. Alpaugh regarding validity.
17

18

19
20

21

22

23

24

25

26

27
28

                                           -16-
                       SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
     Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 20 of 21



1    Dated: March 8, 2019                  By: /s/ Sarah S. Eskandari
                                           MARK L. HOGGE (Pro Hac Vice)
2                                          NICHOLAS H. JACKSON (SBN 269976)
                                           DENTONS US LLP
3                                          1900 K Street, NW
4                                          Washington, D.C. 20006
                                           Telephone: (202) 496-7500
5                                          Facsimile: (202) 496-7756
                                           E-mail: mark.hogge@dentons.com
6                                          E-mail: nicholas.jackson@dentons.com

7                                          JENNIFER D. BENNETT (SBN 235196)
                                           SARAH S. ESKANDARI (SBN 271541)
8                                          KEVIN GREENLEAF (SBN 256896)
                                           DENTONS US LLP
9
                                           One Market Plaza
10                                         Spear Tower, 24th Floor
                                           San Francisco, CA 94105
11                                         Telephone: (415) 267-4000
                                           Facsimile: (415) 267-4198
12                                         E-mail: sarah.eskandari@dentons.com
                                           E-mail: jennifer.bennett@dentons.com
13                                         Email: kevin.greenleaf@dentons.com
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                       -17-
                   SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
         Case 4:16-cv-00119-HSG Document 282 Filed 03/08/19 Page 21 of 21



1                                          CERTIFICATE OF SERVICE

2
                 I, Sarah S. Eskandari, hereby declare:
3
                 I am over the age of eighteen years and not a party to the within action. My business address
4
     is Dentons US LLP, 1530 Page Mill Road, Suite 200, Palo Alto, California 94304-1125.
5
                 On March 8, 2019, I caused the following documents, described as: SYNCHRONOSS’
6
     OPPOSITION TO DROPBOX, INC.’S MOTION TO STRIKE PORTIONS OF THE EXPERT
7
     REPORTS OF CHRISTOPHER ALPAUGH, to be served via e-mail upon all counsel of record in
8
     the above captioned matter.
9
                 I declare under penalty of perjury that the above is true and correct. Executed on
10
     March 8, 2019, in San Francisco, California.
11

12
                                                             By: /s/ Sarah S. Eskandari
13                                                               Sarah S. Eskandari
14

15
     109290654
16

17

18

19
20

21

22

23

24

25

26

27
28

                                                -18-
                            SYNCHRONOSS’ OPPOSITION TO DROPBOX’S MOTION TO STRIKE
